Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


.	Claims 15, 19, 23, 27, 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Pre-Grant Publication US 2016/0142087 A1 to Inampudi et al. (hereinafter Inampudi) in view of U.S. Pre-Grant Publication US 2020/0267605 A1 to Bae et al.  (hereinafter Bae)
 	
 	As to claims 15, 23 and 31, Inampudi discloses a method, comprising:
 	by a wireless user equipment device (UE) (Inampudi; Fog.1: 102):
 	operating in a dual subscriber identity module (SIM) dual standby (DSDS) mode (Inampudi; [0024]; [0036]);
 	establishing a first connection with a first network entity using a first SIM (Inampudi; [0024]; [0036]);
 	establishing a second connection with a second network entity using a second SIM (Inampudi; [0024]; [0036]);
 	in response to an incoming voice call from the first network entity, answering the voice call using the first SIM and de-activating the second connection (Inampudi; [00003] discloses a voice service associated with any SIM can be originated means voice service can be provided with first SIM. [0043]; [0052] discloses voice call is established between two devices);
 	determining that the voice call has been dropped (Inampudi; [0070] discloses a UE determining that a voice call has been dropped for the poor connection);
 	at least in part in response to determining that the voice call has been dropped, initiating a radio resource control (RRC) connection maintenance timer associated with the first connection (Inampudi; [0070] discloses of activating a timer when the call has dropped and try to recover the service associated on that SIM until the timer has expired); 
 	Inampudi discloses a timer used to recover service associated with a particular SIM. Inampudi fails to discloses a single timer to perform both 1)  maintain a first connection using a first SIM until the 
	maintaining the first connection until expiration of the RRC connection maintenance timer (Bae; Fig.6, [0053] discloses DSDS communication device and also discloses of switching from one network to another network. [0075]; [0176] discloses of maintaining a 4G connection (=first connection) until a timer is expired).
 	reactivating the second connection upon expiration of the RRC connection maintenance time (Bae; Fig.6, [0053] discloses DSDS communication device and also discloses of switching from one network to another network. [0075]; [0176] discloses of switching to another network after timer is expired. 5G channel again becomes good and is available after the timer is expired means reactivating the 5G network (=second network) upon expiration of timer)
	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention because both of the references disclose of using timer for connection. One would be motivated to combine the teachings in order to preventing 4G-5G ping-pong (Bae; [0075]) 

As to claims 19, 27 and 35, the rejection of claim 15 as listed above is incorporated herein. In addition Inampudi-Bae discloses further comprising:
based on a determination that the RRC connection maintenance timer has expired and a callback has not been received via the first connection, dropping the first connection (Inampudi; [0070]).

4.	Claim(s) 17, 20-21, 25, 28-29, 33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2016/0142087 A1 to Inampudi et al. (hereinafter Inampudi) in view of U.S. Pre-Grant Publication US 2020/0267605 A1 to Bae et al.  (hereinafter Bae) in view of U.S. Pre-Grant Publication US 2016/0295439 A1 to Yang et al.  (hereinafter Yang)

As to claims 17, 25 and 33, Inampudi-Bae discloses a voice call, but fails to disclose CDRX. However, Yang discloses further comprising:
receiving a callback from the first network entity during a connected mode discontinuous reception (CDRX) on-duration of the first connection before expiration of the RRC connection maintenance timer (Yang; [0013]-[0014]; [0070]).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to support ongoing communication.

As to claims 20 and 28, Inampudi-Bae discloses a voice call, but fails to disclose CDRX. However, Yang discloses further comprising: 
synchronizing one or more of a connected mode discontinuous reception (CDRX) cycle
and duration associated with the first connection with a scanning schedule associated with the second connection (Yang; [0013]-[0014]; [0070]).
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to support ongoing communication.

As to claims 21, 29 and 36, the rejection of claim 20 as listed above is incorporated herein. In addition Inampudi-Bae -Yang discloses
wherein reactivating the second connection comprises performing out-of-service (OOS) scans using the second SIM (Inampudi; [0004]; [0021]), and
.

5.	Claim(s) 18, 26 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2016/0142087 A1 to Inampudi et al. (hereinafter Inampudi) in view of U.S. Pre-Grant Publication US 2020/0267605 A1 to Bae et al.  (hereinafter Bae) in view of U.S. Pre-Grant Publication US 2016/0119896 A1 to Jujaray et al.  (hereinafter Jujaray)

As to claims 18, 26 and 34, Inampudi-Bae discloses a call drop, but fails to disclose VoLTE call drop. However, Jujaray discloses 
wherein determining that the voice call has been dropped comprising receiving a call drop code from the first network entity (Jujaray; [0057]),
 	wherein the voice call comprises one of a circuit switched (CS) call or a voice over longterm evolution (VoLTE) call (Jujaray; [0057]), and
 	wherein the call drop code comprises one of: 
 	a 3G call drop code, or 
 	a VoLTE call drop code (Jujaray; [0057]. Here Jujaray is applied for the second alternative).
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to determine the type of call drop.

Allowable Subject Matter
	Claims 22, 30 and 37 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478